Exhibit-10-z



MERITOR, INC.
2010 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT


THIS AGREEMENT, is made effective as of September 11, 2013 (the “Date of
Grant”), between Meritor, Inc. an Indiana corporation (“Meritor” or the
“Corporation”) and Ivor J. Evans (the “Participant”).
R E C I T A L S:
WHEREAS, Meritor has adopted the Plan (as defined below), the terms of which are
hereby incorporated by reference and made a part of this Agreement; and
WHEREAS, the Board of Directors and the Compensation and Management Development
Committee of Meritor have determined that it would be in the best interests of
Meritor and its stockholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Definitions. Whenever the following terms are used in this Stock Option
Agreement, they shall have the meanings set forth below. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
(A) Grant Date: September 11, 2013


(B) Date of Vesting: Stock options will vest as set forth in section 3 below.


(C) Expiration Date: September 11, 2018


(D) Options: The non-qualified stock options awarded by the Board of Directors
of Meritor to the Participant on September 11, 2013, to which this Stock Option
Agreement relates.


(E) Option Shares: The shares of Meritor Common Stock issuable or transferable
on exercise of the Options.


(F) Plan: Meritor's 2010 Long-Term Incentive Plan, as it may be amended and in
effect at the relevant time.


(G) Shares: Shares of Meritor Common Stock.


2.
Grant of Options

The Corporation, pursuant to the action of the Board of Directors of the
Corporation on the Grant Date, granted to the Participant the right and option
to purchase, on the terms and conditions hereinafter set forth, 350,000 Shares,
subject to adjustment as set forth in the Plan. The purchase price of the Shares
subject to the Options (the “Exercise Price”) shall be $8.22, which is the Fair
Market Value of the Shares on the Date of Grant. The Option is intended to be a
non-qualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Internal Revenue Code of 1986, as amended.
3.
When Options May be Exercised



Options will vest upon achieving three (3) separate stock price performance
hurdles as set forth in section 3 below, provided, however, that in no event
shall any stock options vest prior to one (1) year from the date

1



--------------------------------------------------------------------------------

Exhibit-10-z



of grant and if one (1) or more of the performance vesting hurdles are achieved
prior to one (1) year from the date of grant, then the vesting thereof shall not
occur until the first anniversary of the date of grant. Failure to achieve
performance hurdles by September 30, 2016 will result in forfeiture of any
unvested Options. The stock price performance hurdles required for vesting of
the Options are defined as achieving a thirty (30) trading-day average closing
stock price for shares of Meritor common stock as follows:


◦
One-third of the grant, or 116,666 stock options, will vest upon the achievement
of an average stock price of no less than $12.00 as defined above;

◦
One-third of the grant, the second third or 116,667 stock options, will vest
upon the achievement of an average stock price of no less than $14.00 as defined
above; and

◦
One-third of the grant, the final third or 116,667 stock options, will vest upon
the achievement of an average stock price of no less than $16.00 as defined
above.



Notwithstanding the foregoing, should the Participant’s employment with the
Corporation terminate prior to March 1, 2015, other than with consent by the
Board of Directors, all unvested stock options will be forfeited.
Termination of employment other than a Termination for Cause (as defined under
the Plan) on or subsequent to March 1, 2015 will result in the stock options
continuing to vest until September 30, 2016 based on the above performance
vesting criteria.
Notwithstanding any other provision of this Stock Option Agreement, if a Change
of Control (as defined in the Plan) shall occur, then Participant will be
eligible for vesting and payment of the Options in accordance with the terms of
the Plan.


4.
Withholding



The Corporation will not deliver Shares being purchased upon any exercise of
this Stock Option unless it has received payment in a form acceptable to the
Corporation for all applicable withholding taxes (or the Participant makes other
arrangements satisfactory to the Corporation for the payment of such taxes).


5.
References



All references in this Stock Option Agreement to sections, paragraphs,
subparagraphs or clauses shall be deemed to be references to sections,
paragraphs, subparagraphs and clauses of this Stock Option Agreement unless
otherwise specifically provided.


6.    Applicable Laws and Regulations; Conflicts with the Plan


This Stock Option Agreement and Meritor's obligation to issue Option Shares
hereunder are subject to the terms and conditions of the Plan and applicable
laws and regulations. In the event of a conflict between the terms of this Stock
Option Agreement and the terms of the Plan, the terms of the Plan shall govern.


7. No Acquired Rights


The Participant acknowledges, agrees and consents that: (a) the Plan is
discretionary and the Corporation may amend, cancel or terminate the Plan at any
time; (b) the grant of the Options is a one-time benefit offered to the
Participant and does not create any contractual or other right for the
Participant to receive any future grants or benefits under the Plan in the
future; (c) future grants, if any, will be at the sole discretion of the
Corporation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) the Participant’s participation in
the Plan is voluntary.




8.    Applicable Law



2



--------------------------------------------------------------------------------

Exhibit-10-z



This agreement and the Corporation’s obligation to deliver Option Shares
hereunder shall be governed by and construed and enforced in accordance with the
laws of Indiana and the Federal law of the United States.


                        
MERITOR, INC.




By:/s/ Timothy Heffron
Timothy Heffron
Vice President,
Human Resources and
Chief Informational Officer
                            


Agreed to Effective As of September 11, 2013 and Executed as of the Date Set
forth Below:


/s/ Ivor J. Evans
Date Executed:

3

